     Case 3:20-cv-02279-LAB-DEB Document 123 Filed 12/02/20 PageID.18 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERICA D. HAYWOOD,                                Case No.: 3:20-cv-2279-LAB-DEB
      Booking #19750859,
12
                                      Plaintiff,       ORDER:
13
                        vs.                            (1) DENYING MOTION TO
14
                                                       PROCEED IN FORMA PAUPERIS
      SAN DIEGO COUNTY SHERIFF,
15                                                     AS BARRED BY 28 U.S.C. § 1915(g)
      OCEANSIDE POLICE CHIEF, TODD
                                                       [Dkt. 2]
16    GLORIA, CITY OF OCEANSIDE,
      MAYOR OF OCEANSIDE,
17                                                     AND
                                   Defendants.
18
                                                       (2) DISMISSING CIVIL ACTION
19                                                     FOR FAILURE TO PAY FILING
                                                       FEE REQUIRED BY
20
                                                       28 U.S.C. § 1914(a)
21
22         Plaintiff, Erica D. Haywood, while in custody at the San Diego County Sheriff
23   Department’s Las Colinas Detention & Reentry Facility, has a civil rights Complaint
24   (“Compl.”) pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.)
25         Her pleading is somewhat rambling and disjointed, but she seeks $87 million in
26   general and punitive damages from Defendants, based on what seem to be unrelated
27   incidents of harassment, “mis-housing” and “mislabeling” Haywood, who appears to be
28   gender non-conforming. (Id. at 2–3, 5.) She also contends Defendants stole her personal
                                                   1
                                                                           3:20cv02279-LAB-DEB
     Case 3:20-cv-02279-LAB-DEB Document 123 Filed 12/02/20 PageID.19 Page 2 of 6



 1   property and mail, misappropriated insurance funds and provided negligent medical and
 2   mental health care treatment. (Id. at 2‒3.) Haywood did not pay the civil filing fee required
 3   by 28 U.S.C. § 1914(a) at the time she filed her Complaint; instead, she filed a Motion to
 4   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See ECF No. 2.)
 5   I.    Motion to Proceed IFP
 6         A.     Standard of Review
 7         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 8   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Haywood, however, “face
 9   an additional hurdle.” Id.
10         In addition to requiring prisoners to “pay the full amount of a filing fee,” in “monthly
11   installments” or “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), the Prison
12   Litigation Reform Act (“PLRA”) amended section 1915 to preclude the privilege to
13   proceed IFP in cases where the prisoner:
14         . . . has, on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States that was
15
           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
16         upon which relief can be granted, unless the prisoner is under imminent
           danger of serious physical injury.
17
18   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
19   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to
20   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews
21   v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the
22   PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may entirely be barred
23   from IFP status under the three strikes rule[.]”). The objective of the PLRA is to further
24   “the congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney
25   v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
26         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
27   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
28   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
                                                    2
                                                                                 3:20cv02279-LAB-DEB
     Case 3:20-cv-02279-LAB-DEB Document 123 Filed 12/02/20 PageID.20 Page 3 of 6



 1   styles such dismissal as a denial of the prisoner’s application to file the action without
 2   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
 3   When courts “review a dismissal to determine whether it counts as a strike, the style of the
 4   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 5   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 6   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 7   F.3d 607, 615 (4th Cir. 2013)).
 8         Once a prisoner has accumulated three strikes, section 1915(g) prohibits her pursuit
 9   of any subsequent IFP civil action or appeal in federal court unless she faces “imminent
10   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
11   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
12   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
13         B.     Discussion
14         Haywood’s Complaint does not clearly allege a basis for § 1983 liability at all, let
15   alone assert “plausible allegations” to suggest she “faced ‘imminent danger of serious
16   physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C.
17   § 1915(g)). Instead, as best the Court can decipher, Haywood seeks to sue various
18   governmental entities and individuals for having harassed, entrapped, “mislabeled,” “mis-
19   housed,” mistreated and discriminated against her both before and during her current term
20   of detention. See Compl. at 2‒6; Sierra v. Woodford, 2010 WL 1657493, at *3 (E.D. Cal.
21   April 23, 2010) (finding “long, narrative, rambling stat[e]ments regarding a cycle of
22   violence, and vague references to motives to harm” insufficient to show “ongoing danger”
23   as required by 28 U.S.C. § 1915(g) and Cervantes.), aff’d sub nom. Sierra v. Woodford,
24   Dir. of Corr., 505 F. App’x 641 (9th Cir. 2013).
25         And while Defendants typically carry the initial burden to produce evidence
26   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
27   some instances, the district court docket may be sufficient to show that a prior dismissal
28   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id. at
                                                    3
                                                                                  3:20cv02279-LAB-DEB
     Case 3:20-cv-02279-LAB-DEB Document 123 Filed 12/02/20 PageID.21 Page 4 of 6



 1   1120. That is the case here.
 2         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
 3   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
 4   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
 5   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
 6   notice of proceedings in other courts, both within and without the federal judicial system,
 7   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d
 8   1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th
 9   Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council v. Borneo,
10   Inc., 971 F.2d 244, 248 (9th Cir. 1992).
11         Therefore, this Court takes judicial notice of its own records, together with the
12   docket proceedings of other federal courts available on PACER, and finds that Plaintiff
13   Erica D. Haywood, currently identified as San Diego County Sheriff Department’s Inmate
14   Booking #18123564, 1 while incarcerated, has had at least eight prior prisoner civil actions
15   or appeals dismissed on the grounds that they were frivolous, malicious, or failed to state
16   a claim upon which relief may be granted. They are:
17         1)    Haywood v. Fifth U.S. Circuit Court of Appeals, et al., Civil Case No.
           4:09-cv-00202 (S.D. Texas, March 12, 2009) (Memorandum Opinion and
18
           Order granting application to proceed IFP and dismissing civil action with
19         prejudice as “legally baseless”) (ECF Nos. 8, 9) (strike one);
20
           2)    Haywood v. State of Georgia, Civil Case No. 1:10-cv-00039-TWT
21         (N.D. Georgia, Feb. 2, 2010) (Order and Opinion granting request to proceed
22
23
24   1
         Haywood has been previously identified as San Diego County Inmate Booking
25   #19750859, as Inmate #804107 in San Antonio Texas’s Bexar County Adult Detention
     Center, and as Inmate #933519, while she was detained in Atlanta Georgia’s Fulton County
26   Jail. She has previously admitted to having filed, and to have had dismissed, at least one
27   other civil action while she was incarcerated in the Western District of Texas sometime in
     2012. See Haywood v. San Diego, CA County, et al., S.D. Cal. Civil Case No. 3:18-cv-
28   01315-BTM-AGS, Compl., ECF No. 1 at 1, 10.
                                                   4
                                                                               3:20cv02279-LAB-DEB
     Case 3:20-cv-02279-LAB-DEB Document 123 Filed 12/02/20 PageID.22 Page 5 of 6



 1         IFP and dismissing case as frivolous pursuant to 28 U.S.C. § 1915A) (ECF
           No. 3); (Feb. 3, 2010) (Judgment) (ECF No. 4) (strike two);
 2
 3         3)     Haywood v. Bexar County Sheriff, et al., Civil Case No. 5:11-cv-00448-
           XR (W.D. Texas) (Aug. 1, 2011) (Order & Judgment Dismissing Complaint
 4
           as frivolous, for failure to state a claim, and for seeking relief from immune
 5         defendants pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii) and § 1915A(b)(1)-
           (2)) (ECF Nos. 14, 15) (strike three);
 6
 7         4)     Haywood v. Bexar County Sheriff, et al., Civil Case No. 5:11-cv-00467-
           XR (W.D. Texas) (Aug. 1, 2011) (Order & Judgment Dismissing Complaint
 8
           as frivolous, for failure to state a claim, and for seeking relief from immune
 9         defendants pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii) and § 1915A(b)(1)-
           (2)) (ECF Nos. 8, 9) (strike four);
10
11         5)    Haywood v. Bexar County, Texas, et al., Civil Case No. 5:11-cv-01115-
           FB (W.D. Texas) (Feb. 1, 2012) (Report & Recommendation [“R&R”] to
12
           Dismiss § 1983 Complaint for failure to state a claim pursuant to 28 U.S.C.
13         § 1915A) (ECF No. 3); (Feb. 28, 2012) (Order Adopting R&R and Judgment)
           (ECF Nos. 7, 8) (strike five);
14
15         6)    Haywood v. San Diego CA Public Defender, et al., Civil Case No. 3:18-
           cv-01761-MMA-BGS (S.D. Cal.) (Aug. 30, 2018) (Order Dismissing Civil
16
           Action for Failure to Pay Filing Fees Required by 28 U.S.C. § 1914(a) and as
17         Frivolous pursuant to 28 U.S.C. § 1915A(b)(1)) (ECF. No. 2) (strike six); and
18
           7)     Haywood v. San Diego County, et al., Civil Appeal No. 18-56333 (9th
19         Cir., April 22, 2019) (Order denying appellant’s motion to proceed in forma
           pauperis and “dismissing this appeal as frivolous, pursuant to 28 U.S.C.
20
           § 1915(e)(2).”) (ECF No. 10) (strike seven).
21
22         8)    Haywood v. Univ. of CA, San Diego, et al., et al., Civil Case No. 3:19-
           cv-01955-MMA-BGS (S.D. Cal.) (Dec. 10, 2019) (Order Dismissing Civil
23         Action for Failure to Pay Filing Fees Required by 28 U.S.C. § 1914(a) and as
24         Frivolous pursuant to 28 U.S.C. § 1915A(b)(1)) (strike eight).

25         Accordingly, because Haywood has accumulated more than three “strikes” in prior
26   litigation pursuant to § 1915(g), and fails in this litigation to make a “plausible allegation”
27   of imminent danger of serious physical injury at the time of filing, she is not entitled to
28   proceed IFP in this case. See Cervantes, 493 F.3d at 1055; Rodriguez v. Cook, 169 F.3d
                                                    5
                                                                                 3:20cv02279-LAB-DEB
     Case 3:20-cv-02279-LAB-DEB Document 123 Filed 12/02/20 PageID.23 Page 6 of 6



 1   1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C. § 1915(g) “does not prevent all prisoners
 2   from accessing the courts; it only precludes prisoners with a history of abusing the legal
 3   system from continuing to abuse it while enjoying IFP status). 2
 4   II.     Conclusion and Orders
 5           For the reasons explained, the Court:
 6           (1) DENIES Haywood’s Motion to Proceed IFP (ECF No. 2) as barred by 28 U.S.C.
 7   § 1915(g);
 8           (2) DISMISSES this civil action sua sponte for failing to prepay the $400 civil and
 9   administrative filing fees required by 28 U.S.C. § 1914(a);
10           (3) CERTIFIES that an IFP appeal would not be taken in good faith pursuant to 28
11   U.S.C. § 1915(a)(3); and
12           (4) DIRECTS the Clerk of the Court to enter a judgment of dismissal and close the
13   file.
14           IT IS SO ORDERED.
15
16   Dated: December 1, 2020
17                                               Hon. Larry A. Burns
                                                 Chief United States District Judge
18
19
20
21
22
     2
23     As a consequence of her litigation history, Haywood has previously been denied leave to
     proceed IFP pursuant to 28 U.S.C. § 1915(g) both in this Court as well as in the Western
24   District of Texas. See Haywood v. Director Brad Livingston, et al., Civil Case No. 6:16-
25   cv-00320-RP (Sept. 2, 2016) (Order Denying leave to proceed IFP and Dismissing
     Complaint without prejudice “pursuant to the three-dismissal rule of 28 U.S.C. § 1915(g).”)
26   (ECF No. 4); Haywood v. San Diego, CA County, et al., S.D. Cal. Civil Case No. 3:18-cv-
27   01315-BTM-AGS (Order Denying Motion for Leave to Proceed In Forma Pauperis as
     Barred by 28 U.S.C. § 1915(g) and Denying Motion for Immediate Injunction and Release)
28   (Sept. 24, 2018) (ECF No. 6).
                                                     6
                                                                              3:20cv02279-LAB-DEB
